


Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

This Agreement made and entered into this 19th day of April, 2010 (the
“Agreement”), by and between NeuroMetrix, Inc., a Delaware corporation (the
“Company,” which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company) and
Krishnamurthy Balachandran (the “Indemnitee”):

 

WHEREAS, the Company desires to retain the Indemnitee to serve as employee and
officer of the Company in the role of Senior Vice President and General Manager,
International;

 

WHEREAS, increased corporate litigation has subjected persons serving in such
roles to litigation risks and expenses, and the limitations on the availability
of directors and officers liability insurance have made it increasingly
difficult for the Company to attract and retain such persons;

 

WHEREAS, the Company’s By-laws (the “By-laws”) require it to indemnify certain
persons associated with the Company and permit it to make other indemnification
arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the By-laws or any change in the ownership of the Company);

 

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s By-laws; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming an employee and officer of the Company in the role of Chief Financial
Officer, principal financial officer and principal accounting officer.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.                                       DEFINITIONS.


 


(A)                                  “CORPORATE STATUS” DESCRIBES THE STATUS OF
A PERSON WHO IS SERVING OR HAS SERVED (I) AS EMPLOYEE AND OFFICER OF THE COMPANY
IN THE ROLE OF CHIEF FINANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND
PRINCIPAL ACCOUNTING OFFICER, (II) IN ANY CAPACITY WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY, OR (III) AS A DIRECTOR, PARTNER, TRUSTEE, OFFICER,
EMPLOYEE, OR AGENT OF ANY OTHER ENTITY AT THE REQUEST OF THE COMPANY.  FOR
PURPOSES OF SUBSECTION (III) OF THIS SECTION 1(A), IF INDEMNITEE IS SERVING OR
HAS SERVED AS A DIRECTOR, PARTNER, TRUSTEE, OFFICER, EMPLOYEE OR AGENT OF A
SUBSIDIARY, INDEMNITEE SHALL BE DEEMED TO BE SERVING AT THE REQUEST OF THE
COMPANY.

 

--------------------------------------------------------------------------------


 


(B)                                 “ENTITY” SHALL MEAN ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, FOUNDATION,
ASSOCIATION, ORGANIZATION OR OTHER LEGAL ENTITY.


 


(C)                                  “EXPENSES” SHALL MEAN ALL FEES, COSTS AND
EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH ANY PROCEEDING (AS DEFINED
BELOW), INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, DISBURSEMENTS AND
RETAINERS (INCLUDING, WITHOUT LIMITATION, ANY SUCH FEES, DISBURSEMENTS AND
RETAINERS INCURRED BY INDEMNITEE PURSUANT TO SECTIONS 10 AND 11(C) OF THIS
AGREEMENT), FEES AND DISBURSEMENTS OF EXPERT WITNESSES, PRIVATE INVESTIGATORS
AND PROFESSIONAL ADVISORS (INCLUDING, WITHOUT LIMITATION, ACCOUNTANTS AND
INVESTMENT BANKERS), COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, TRAVEL
EXPENSES, DUPLICATING, PRINTING AND BINDING COSTS, TELEPHONE AND FAX
TRANSMISSION CHARGES, POSTAGE, DELIVERY SERVICES, SECRETARIAL SERVICES, AND
OTHER DISBURSEMENTS AND EXPENSES.


 


(D)                                 “INDEMNIFIABLE EXPENSES,” “INDEMNIFIABLE
LIABILITIES” AND “INDEMNIFIABLE AMOUNTS” SHALL HAVE THE MEANINGS ASCRIBED TO
THOSE TERMS IN SECTION 3(A) BELOW.


 


(E)                                  “LIABILITIES” SHALL MEAN JUDGMENTS,
DAMAGES, LIABILITIES, LOSSES, PENALTIES, EXCISE TAXES, FINES AND AMOUNTS PAID IN
SETTLEMENT.


 


(F)                                    “PROCEEDING” SHALL MEAN ANY THREATENED,
PENDING OR COMPLETED CLAIM, ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION PROCESS, INVESTIGATION, ADMINISTRATIVE HEARING, APPEAL, OR ANY OTHER
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, ARBITRATIVE OR
INVESTIGATIVE, WHETHER FORMAL OR INFORMAL, INCLUDING A PROCEEDING INITIATED BY
INDEMNITEE PURSUANT TO SECTION 10 OF THIS AGREEMENT TO ENFORCE INDEMNITEE’S
RIGHTS HEREUNDER.


 


(G)                                 “SUBSIDIARY” SHALL MEAN ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTITY OF
WHICH THE COMPANY OWNS (EITHER DIRECTLY OR THROUGH OR TOGETHER WITH ANOTHER
SUBSIDIARY OF THE COMPANY) EITHER (I) A GENERAL PARTNER, MANAGING MEMBER OR
OTHER SIMILAR INTEREST OR (II) (A) 50% OR MORE OF THE VOTING POWER OF THE VOTING
CAPITAL EQUITY INTERESTS OF SUCH CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE OR OTHER ENTITY, OR (B) 50% OR MORE OF THE OUTSTANDING
VOTING CAPITAL STOCK OR OTHER VOTING EQUITY INTERESTS OF SUCH CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR OTHER ENTITY.


 


2.                                       SERVICES OF INDEMNITEE.  IN
CONSIDERATION OF THE COMPANY’S COVENANTS AND COMMITMENTS HEREUNDER, INDEMNITEE
AGREES TO SERVE OR CONTINUE TO SERVE AS AN EMPLOYEE AND OFFICER OF THE COMPANY
IN THE ROLE OF CHIEF FINANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND
PRINCIPAL ACCOUNTING OFFICER.  HOWEVER, THIS AGREEMENT SHALL NOT IMPOSE ANY
OBLIGATION ON INDEMNITEE OR THE COMPANY TO CONTINUE INDEMNITEE’S SERVICE TO THE
COMPANY BEYOND ANY PERIOD OTHERWISE REQUIRED BY LAW OR BY OTHER AGREEMENTS OR
COMMITMENTS OF THE PARTIES, IF ANY.

 

2

--------------------------------------------------------------------------------



 


3.                                       AGREEMENT TO INDEMNIFY.  THE COMPANY
AGREES TO INDEMNIFY INDEMNITEE AS FOLLOWS:


 


(A)                                  PROCEEDINGS OTHER THAN BY OR IN THE RIGHT
OF THE COMPANY.  SUBJECT TO THE EXCEPTIONS CONTAINED IN SECTION 4(A) BELOW, IF
INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
PROCEEDING (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE COMPANY) BY REASON OF
INDEMNITEE’S CORPORATE STATUS, INDEMNITEE SHALL BE INDEMNIFIED BY THE COMPANY
AGAINST ALL EXPENSES AND LIABILITIES ACTUALLY AND REASONABLY INCURRED OR PAID BY
INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING (REFERRED TO HEREIN AS
“INDEMNIFIABLE EXPENSES” AND “INDEMNIFIABLE LIABILITIES,” RESPECTIVELY, AND
COLLECTIVELY AS “INDEMNIFIABLE AMOUNTS”).


 


(B)                                 PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.  SUBJECT TO THE EXCEPTIONS CONTAINED IN SECTION 4(B) BELOW, IF
INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
PROCEEDING BY OR IN THE RIGHT OF THE COMPANY BY REASON OF INDEMNITEE’S CORPORATE
STATUS, INDEMNITEE SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL INDEMNIFIABLE
EXPENSES.


 


(C)                                  CONCLUSIVE PRESUMPTION REGARDING STANDARD
OF CARE.  IN MAKING ANY DETERMINATION REQUIRED TO BE MADE UNDER DELAWARE LAW
WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR
ENTITY MAKING SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT IF INDEMNITEE SUBMITTED A REQUEST THEREFOR
IN ACCORDANCE WITH SECTION 5 OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY
ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 


4.                                       EXCEPTIONS TO INDEMNIFICATION. 
INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION UNDER SECTIONS 3(A) AND
3(B) ABOVE IN ALL CIRCUMSTANCES OTHER THAN WITH RESPECT TO ANY SPECIFIC CLAIM,
ISSUE OR MATTER INVOLVED IN THE PROCEEDING OUT OF WHICH INDEMNITEE’S CLAIM FOR
INDEMNIFICATION HAS ARISEN, AS FOLLOWS:


 


(A)                                  PROCEEDINGS OTHER THAN BY OR IN THE RIGHT
OF THE COMPANY.  IF INDEMNIFICATION IS REQUESTED UNDER SECTION 3(A) AND IT HAS
BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT JURISDICTION THAT, IN
CONNECTION WITH SUCH SPECIFIC CLAIM, ISSUE OR MATTER, INDEMNITEE FAILED TO ACT
(I) IN GOOD FAITH AND (II) IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN
OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, OR, WITH RESPECT TO ANY
CRIMINAL PROCEEDING, INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT
INDEMNITEE’S CONDUCT WAS UNLAWFUL, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT
OF INDEMNIFIABLE AMOUNTS HEREUNDER.


 


(B)                                 PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.  IF INDEMNIFICATION IS REQUESTED UNDER SECTION 3(B) AND


 

(I)                                     IT HAS BEEN FINALLY ADJUDICATED BY A
COURT OF COMPETENT JURISDICTION THAT, IN CONNECTION WITH SUCH SPECIFIC CLAIM,
ISSUE OR MATTER, INDEMNITEE FAILED TO ACT (A) IN GOOD FAITH AND (B) IN A MANNER
INDEMNITEE REASONABLY

 

3

--------------------------------------------------------------------------------


 

BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY,
INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE EXPENSES HEREUNDER;
OR

 

(II)                                  IT HAS BEEN FINALLY ADJUDICATED BY A COURT
OF COMPETENT JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY WITH RESPECT
TO SUCH SPECIFIC CLAIM, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF
INDEMNIFIABLE EXPENSES HEREUNDER WITH RESPECT TO SUCH CLAIM, ISSUE OR MATTER
UNLESS THE COURT OF CHANCERY OR ANOTHER COURT IN WHICH SUCH PROCEEDING WAS
BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF
LIABILITY, BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS
FAIRLY AND REASONABLY ENTITLED TO INDEMNIFICATION FOR SUCH INDEMNIFIABLE
EXPENSES WHICH SUCH COURT SHALL DEEM PROPER; OR

 

(III)                               IT HAS BEEN FINALLY ADJUDICATED BY A COURT
OF COMPETENT JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY FOR AN
ACCOUNTING OF PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF
SECURITIES OF THE COMPANY PURSUANT TO THE PROVISIONS OF SECTION 16(B) OF THE
SECURITIES EXCHANGE ACT OF 1934, THE RULES AND REGULATIONS PROMULGATED
THEREUNDER AND AMENDMENTS THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR
LOCAL STATUTORY LAW, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF
INDEMNIFIABLE EXPENSES HEREUNDER.

 


(C)                                  INSURANCE PROCEEDS.  TO THE EXTENT PAYMENT
IS ACTUALLY MADE TO THE INDEMNITEE UNDER A VALID AND COLLECTIBLE INSURANCE
POLICY IN RESPECT OF INDEMNIFIABLE AMOUNTS IN CONNECTION WITH SUCH SPECIFIC
CLAIM, ISSUE OR MATTER, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF
INDEMNIFIABLE AMOUNTS HEREUNDER EXCEPT IN RESPECT OF ANY EXCESS BEYOND THE
AMOUNT OF PAYMENT UNDER SUCH INSURANCE.


 


5.                                       PROCEDURE FOR PAYMENT OF INDEMNIFIABLE
AMOUNTS.  INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING
THE INDEMNIFIABLE AMOUNTS FOR WHICH INDEMNITEE SEEKS PAYMENT UNDER SECTION 3 OF
THIS AGREEMENT AND THE BASIS FOR THE CLAIM.  THE COMPANY SHALL PAY SUCH
INDEMNIFIABLE AMOUNTS TO INDEMNITEE WITHIN SIXTY (60) CALENDAR DAYS OF RECEIPT
OF THE REQUEST.  AT THE REQUEST OF THE COMPANY, INDEMNITEE SHALL FURNISH SUCH
DOCUMENTATION AND INFORMATION AS ARE REASONABLY AVAILABLE TO INDEMNITEE AND
NECESSARY TO ESTABLISH THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
HEREUNDER.  IF INDEMNITEE IS ENTITLED UNDER ANY PROVISIONS OF THIS AGREEMENT TO
INDEMNIFICATION BY THE COMPANY OF SOME OR A PORTION OF THE INDEMNIFIABLE AMOUNTS
BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY WILL
NEVERTHELESS INDEMNIFY THE INDEMNITEE FOR THE PORTION THEREOF TO WHICH THE
INDEMNITEE IS ENTITLED.


 


6.                                       INDEMNIFICATION FOR EXPENSES OF A PARTY
WHO IS WHOLLY OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, AND WITHOUT LIMITING ANY SUCH PROVISION, TO THE EXTENT THAT
INDEMNITEE IS, BY REASON OF INDEMNITEE’S CORPORATE STATUS, A PARTY TO AND IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING, INDEMNITEE SHALL BE
INDEMNIFIED AGAINST ALL EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN CONNECTION THEREWITH.  IF INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE

 

4

--------------------------------------------------------------------------------


 


MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR
MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL
EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN
CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.  FOR PURPOSES
OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A
PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, BY REASON OF SETTLEMENT,
JUDGMENT, ORDER OR OTHERWISE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO
SUCH CLAIM, ISSUE OR MATTER.


 


7.                                       EFFECT OF CERTAIN RESOLUTIONS.  NEITHER
THE SETTLEMENT OR TERMINATION OF ANY PROCEEDING NOR THE FAILURE OF THE COMPANY
TO AWARD INDEMNIFICATION OR TO DETERMINE THAT INDEMNIFICATION IS PAYABLE SHALL
CREATE A PRESUMPTION THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER.  IN ADDITION, THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT
SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN
A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD
REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S ACTION WAS UNLAWFUL.


 


8.                                       AGREEMENT TO ADVANCE EXPENSES;
UNDERTAKING.  THE COMPANY SHALL ADVANCE ALL EXPENSES INCURRED BY OR ON BEHALF OF
INDEMNITEE IN CONNECTION WITH ANY PROCEEDING, INCLUDING A PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY, IN WHICH INDEMNITEE IS INVOLVED BY REASON OF SUCH
INDEMNITEE’S CORPORATE STATUS WITHIN TEN (10) CALENDAR DAYS AFTER THE RECEIPT BY
THE COMPANY OF A WRITTEN STATEMENT FROM INDEMNITEE REQUESTING SUCH ADVANCE OR
ADVANCES FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH
PROCEEDING.  TO THE EXTENT REQUIRED BY DELAWARE LAW, INDEMNITEE HEREBY
UNDERTAKES TO REPAY ANY AND ALL OF THE AMOUNT OF INDEMNIFIABLE EXPENSES PAID TO
INDEMNITEE IF IT IS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT
INDEMNITEE IS NOT ENTITLED UNDER THIS AGREEMENT TO INDEMNIFICATION WITH RESPECT
TO SUCH EXPENSES.  THIS UNDERTAKING IS AN UNLIMITED GENERAL OBLIGATION OF
INDEMNITEE.


 


9.                                       PROCEDURE FOR ADVANCE PAYMENT OF
EXPENSES.  INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING
THE INDEMNIFIABLE EXPENSES FOR WHICH INDEMNITEE SEEKS AN ADVANCEMENT UNDER
SECTION 8 OF THIS AGREEMENT, TOGETHER WITH DOCUMENTATION EVIDENCING THAT
INDEMNITEE HAS INCURRED SUCH INDEMNIFIABLE EXPENSES.  PAYMENT OF INDEMNIFIABLE
EXPENSES UNDER SECTION 8 SHALL BE MADE NO LATER THAN TEN (10) CALENDAR DAYS
AFTER THE COMPANY’S RECEIPT OF SUCH REQUEST.


 


10.                                 REMEDIES OF INDEMNITEE.


 


(A)                                  RIGHT TO PETITION COURT.  IN THE EVENT THAT
INDEMNITEE MAKES A REQUEST FOR PAYMENT OF INDEMNIFIABLE AMOUNTS UNDER SECTIONS 3
AND 5 ABOVE OR A REQUEST FOR AN ADVANCEMENT OF INDEMNIFIABLE EXPENSES UNDER
SECTIONS 8 AND 9 ABOVE AND THE COMPANY FAILS TO MAKE SUCH PAYMENT OR ADVANCEMENT
IN A TIMELY MANNER PURSUANT TO THE TERMS OF THIS AGREEMENT, INDEMNITEE MAY
PETITION THE COURT OF CHANCERY TO ENFORCE THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)                                 BURDEN OF PROOF.  IN ANY JUDICIAL PROCEEDING
BROUGHT UNDER SECTION 10(A) ABOVE, THE COMPANY SHALL HAVE THE BURDEN OF PROVING
THAT INDEMNITEE IS NOT ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER.

 

5

--------------------------------------------------------------------------------



 


(C)                                  EXPENSES.  THE COMPANY AGREES TO REIMBURSE
INDEMNITEE IN FULL FOR ANY EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH
INVESTIGATING, PREPARING FOR, LITIGATING, DEFENDING OR SETTLING ANY ACTION
BROUGHT BY INDEMNITEE UNDER SECTION 10(A) ABOVE, OR IN CONNECTION WITH ANY CLAIM
OR COUNTERCLAIM BROUGHT BY THE COMPANY IN CONNECTION THEREWITH, WHETHER OR NOT
INDEMNITEE IS SUCCESSFUL IN WHOLE OR IN PART IN CONNECTION WITH ANY SUCH ACTION.


 


(D)                                 FAILURE TO ACT NOT A DEFENSE.  THE FAILURE
OF THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF,
INDEPENDENT LEGAL COUNSEL, OR STOCKHOLDERS) TO MAKE A DETERMINATION CONCERNING
THE PERMISSIBILITY OF THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF
INDEMNIFIABLE EXPENSES UNDER THIS AGREEMENT SHALL NOT BE A DEFENSE IN ANY ACTION
BROUGHT UNDER SECTION 10(A) ABOVE, AND SHALL NOT CREATE A PRESUMPTION THAT SUCH
PAYMENT OR ADVANCEMENT IS NOT PERMISSIBLE.


 


11.                                 DEFENSE OF THE UNDERLYING PROCEEDING.


 


(A)                                  NOTICE BY INDEMNITEE.  INDEMNITEE AGREES TO
NOTIFY THE COMPANY PROMPTLY UPON BEING SERVED WITH ANY SUMMONS, CITATION,
SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION, OR OTHER DOCUMENT RELATING TO ANY
PROCEEDING WHICH MAY RESULT IN THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE
ADVANCEMENT OF INDEMNIFIABLE EXPENSES HEREUNDER; PROVIDED, HOWEVER, THAT THE
FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT DISQUALIFY INDEMNITEE FROM THE RIGHT,
OR OTHERWISE AFFECT IN ANY MANNER ANY RIGHT OF INDEMNITEE, TO RECEIVE PAYMENTS
OF INDEMNIFIABLE AMOUNTS OR ADVANCEMENTS OF INDEMNIFIABLE EXPENSES UNLESS THE
COMPANY’S ABILITY TO DEFEND IN SUCH PROCEEDING IS MATERIALLY AND ADVERSELY
PREJUDICED THEREBY.


 


(B)                                 DEFENSE BY COMPANY.  SUBJECT TO THE
PROVISIONS OF THE LAST SENTENCE OF THIS SECTION 11(B) AND OF
SECTION 11(C) BELOW, THE COMPANY SHALL HAVE THE RIGHT TO DEFEND INDEMNITEE IN
ANY PROCEEDING WHICH MAY GIVE RISE TO THE PAYMENT OF INDEMNIFIABLE AMOUNTS
HEREUNDER; PROVIDED, HOWEVER THAT THE COMPANY SHALL NOTIFY INDEMNITEE OF ANY
SUCH DECISION TO DEFEND WITHIN TEN (10) CALENDAR DAYS OF RECEIPT OF NOTICE OF
ANY SUCH PROCEEDING UNDER SECTION 11(A) ABOVE.  THE COMPANY SHALL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF INDEMNITEE, CONSENT TO THE ENTRY OF ANY JUDGMENT
AGAINST INDEMNITEE OR ENTER INTO ANY SETTLEMENT OR COMPROMISE WHICH (I) INCLUDES
AN ADMISSION OF FAULT OF INDEMNITEE OR (II) DOES NOT INCLUDE, AS AN
UNCONDITIONAL TERM THEREOF, THE FULL RELEASE OF INDEMNITEE FROM ALL LIABILITY IN
RESPECT OF SUCH PROCEEDING, WHICH RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO INDEMNITEE.  THIS SECTION 11(B) SHALL NOT APPLY TO A
PROCEEDING BROUGHT BY INDEMNITEE UNDER SECTION 10(A) ABOVE OR PURSUANT TO
SECTION 19 BELOW.


 


(C)                                  INDEMNITEE’S RIGHT TO COUNSEL. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 11(B) ABOVE, IF IN A PROCEEDING TO
WHICH INDEMNITEE IS A PARTY BY REASON OF INDEMNITEE’S CORPORATE STATUS,
(I) INDEMNITEE REASONABLY CONCLUDES THAT HE OR SHE MAY HAVE SEPARATE DEFENSES OR
COUNTERCLAIMS TO ASSERT WITH RESPECT TO ANY ISSUE WHICH MAY NOT BE CONSISTENT
WITH THE POSITION OF OTHER DEFENDANTS IN SUCH

 

6

--------------------------------------------------------------------------------


 


PROCEEDING, (II) A CONFLICT OF INTEREST OR POTENTIAL CONFLICT OF INTEREST EXISTS
BETWEEN INDEMNITEE AND THE COMPANY, OR (III) IF THE COMPANY FAILS TO ASSUME THE
DEFENSE OF SUCH PROCEEDING IN A TIMELY MANNER, INDEMNITEE SHALL BE ENTITLED TO
BE REPRESENTED BY SEPARATE LEGAL COUNSEL OF INDEMNITEE’S CHOICE AT THE EXPENSE
OF THE COMPANY.  IN ADDITION, IF THE COMPANY FAILS TO COMPLY WITH ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR IN THE EVENT THAT THE COMPANY OR ANY OTHER
PERSON TAKES ANY ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE, OR
INSTITUTES ANY ACTION, SUIT OR PROCEEDING TO DENY OR TO RECOVER FROM INDEMNITEE
THE BENEFITS INTENDED TO BE PROVIDED TO INDEMNITEE HEREUNDER, INDEMNITEE SHALL
HAVE THE RIGHT TO RETAIN COUNSEL OF INDEMNITEE’S CHOICE, AT THE EXPENSE OF THE
COMPANY, TO REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH MATTER.


 


12.                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY REPRESENTS AND WARRANTS TO INDEMNITEE AS FOLLOWS:


 


(A)                                  AUTHORITY.  THE COMPANY HAS ALL NECESSARY
POWER AND AUTHORITY TO ENTER INTO, AND BE BOUND BY THE TERMS OF, THIS AGREEMENT,
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE UNDERTAKINGS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY THE COMPANY.


 


(B)                                 ENFORCEABILITY.  THIS AGREEMENT, WHEN
EXECUTED AND DELIVERED BY THE COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF,
SHALL BE A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


13.                                 INSURANCE.  THE COMPANY SHALL, FROM TIME TO
TIME, MAKE THE GOOD FAITH DETERMINATION WHETHER OR NOT IT IS PRACTICABLE FOR THE
COMPANY TO OBTAIN AND MAINTAIN A POLICY OR POLICIES OF INSURANCE WITH A
REPUTABLE INSURANCE COMPANY PROVIDING THE INDEMNITEE WITH COVERAGE FOR LOSSES
FROM WRONGFUL ACTS.  FOR SO LONG AS INDEMNITEE SHALL REMAIN AN EMPLOYEE AND
OFFICER OF THE COMPANY IN THE ROLE OF CHIEF FINANCIAL OFFICER, PRINCIPAL
FINANCIAL OFFICER AND PRINCIPAL ACCOUNTING OFFICER AND WITH RESPECT TO ANY SUCH
PRIOR SERVICE, IN ALL POLICIES OF DIRECTOR AND OFFICER LIABILITY INSURANCE,
INDEMNITEE SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE
INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY
INSURED OF THE COMPANY’S OFFICERS AND DIRECTORS.  NOTWITHSTANDING THE FOREGOING,
THE COMPANY SHALL HAVE NO OBLIGATION TO OBTAIN OR MAINTAIN SUCH INSURANCE IF THE
COMPANY DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY
AVAILABLE, IF THE PREMIUM COSTS FOR SUCH INSURANCE ARE DISPROPORTIONATE TO THE
AMOUNT OF COVERAGE PROVIDED, OR IF THE COVERAGE PROVIDED BY SUCH INSURANCE IS
LIMITED BY EXCLUSIONS SO AS TO PROVIDE AN INSUFFICIENT BENEFIT. THE COMPANY
SHALL PROMPTLY NOTIFY INDEMNITEE OF ANY GOOD FAITH DETERMINATION NOT TO PROVIDE
SUCH COVERAGE.


 


14.                                 CONTRACT RIGHTS NOT EXCLUSIVE.  THE RIGHTS
TO PAYMENT OF INDEMNIFIABLE AMOUNTS AND ADVANCEMENT OF INDEMNIFIABLE EXPENSES
PROVIDED BY THIS AGREEMENT SHALL BE IN ADDITION TO, BUT NOT EXCLUSIVE OF, ANY
OTHER RIGHTS WHICH INDEMNITEE MAY HAVE AT ANY TIME UNDER APPLICABLE LAW, THE
COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS, OR ANY OTHER AGREEMENT, VOTE
OF STOCKHOLDERS OR DIRECTORS (OR A COMMITTEE OF DIRECTORS), OR OTHERWISE, BOTH
AS TO ACTION IN

 

7

--------------------------------------------------------------------------------


 


INDEMNITEE’S OFFICIAL CAPACITY AND AS TO ACTION IN ANY OTHER CAPACITY AS A
RESULT OF INDEMNITEE’S SERVING AS AN EMPLOYEE AND OFFICER OF THE COMPANY IN THE
ROLE OF CHIEF FIANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL
ACCOUNTING OFFICER.


 


15.                                 SUCCESSORS.  THIS AGREEMENT SHALL BE
(A) BINDING UPON ALL SUCCESSORS AND ASSIGNS OF THE COMPANY (INCLUDING ANY
TRANSFEREE OF ALL OR A SUBSTANTIAL PORTION OF THE BUSINESS, STOCK AND/OR ASSETS
OF THE COMPANY AND ANY DIRECT OR INDIRECT SUCCESSOR BY MERGER OR CONSOLIDATION
OR OTHERWISE BY OPERATION OF LAW) AND (B) BINDING ON AND SHALL INURE TO THE
BENEFIT OF THE HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS OF
INDEMNITEE.  THIS AGREEMENT SHALL CONTINUE FOR THE BENEFIT OF INDEMNITEE AND
SUCH HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS AFTER
INDEMNITEE HAS CEASED TO HAVE CORPORATE STATUS.


 


16.                                 SUBROGATION.  IN THE EVENT OF ANY PAYMENT OF
INDEMNIFIABLE AMOUNTS UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO
THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF CONTRIBUTION OR RECOVERY OF
INDEMNITEE AGAINST OTHER PERSONS, AND INDEMNITEE SHALL TAKE, AT THE REQUEST OF
THE COMPANY, ALL REASONABLE ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING
THE EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING
SUIT TO ENFORCE SUCH RIGHTS.


 


17.                                 CHANGE IN LAW.  TO THE EXTENT THAT A CHANGE
IN DELAWARE LAW (WHETHER BY STATUTE OR JUDICIAL DECISION) SHALL PERMIT BROADER
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES THAN IS PROVIDED UNDER THE TERMS OF
THE BY-LAWS AND THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO SUCH BROADER
INDEMNIFICATION AND ADVANCEMENTS, AND THIS AGREEMENT SHALL BE DEEMED TO BE
AMENDED TO SUCH EXTENT.


 


18.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS
AGREEMENT, OR ANY CLAUSE THEREOF, SHALL BE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH
PROVISION OR CLAUSE SHALL BE LIMITED OR MODIFIED IN ITS APPLICATION TO THE
MINIMUM EXTENT NECESSARY TO MAKE SUCH PROVISION OR CLAUSE VALID, LEGAL AND
ENFORCEABLE, AND THE REMAINING PROVISIONS AND CLAUSES OF THIS AGREEMENT SHALL
REMAIN FULLY ENFORCEABLE AND BINDING ON THE PARTIES.


 


19.                                 INDEMNITEE AS PLAINTIFF.  EXCEPT AS PROVIDED
IN SECTION 10(C) OF THIS AGREEMENT AND IN THE NEXT SENTENCE, INDEMNITEE SHALL
NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS OR ADVANCEMENT OF
INDEMNIFIABLE EXPENSES WITH RESPECT TO ANY PROCEEDING BROUGHT BY INDEMNITEE
AGAINST THE COMPANY, ANY ENTITY WHICH IT CONTROLS, ANY DIRECTOR OR OFFICER
THEREOF, OR ANY THIRD PARTY, UNLESS THE BOARD OF DIRECTORS OF THE COMPANY HAS
CONSENTED TO THE INITIATION OF SUCH PROCEEDING.  THIS SECTION SHALL NOT APPLY TO
COUNTERCLAIMS OR AFFIRMATIVE DEFENSES ASSERTED BY INDEMNITEE IN AN ACTION
BROUGHT AGAINST INDEMNITEE.


 


20.                                 MODIFICATIONS AND WAIVER.  EXCEPT AS
PROVIDED IN SECTION 17 ABOVE WITH RESPECT TO CHANGES IN DELAWARE LAW WHICH
BROADEN THE RIGHT OF INDEMNITEE TO BE INDEMNIFIED BY THE COMPANY, NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY EACH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS OF THIS AGREEMENT (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.

 

8

--------------------------------------------------------------------------------



 


21.                                 GENERAL NOTICES.  ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) WHEN DELIVERED BY HAND, (B) WHEN TRANSMITTED
BY FACSIMILE AND RECEIPT IS ACKNOWLEDGED, OR (C) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE
ON WHICH IT IS SO MAILED:


 

(I)                                     IF TO INDEMNITEE, TO:

 

Krishnamurthy Balachandran
811 Piper Ave.
Sunnyvale, CA 94087

 

(II)                                  IF TO THE COMPANY, TO:

 

NeuroMetrix, Inc.
62 Fourth Avenue
Waltham, MA  02451
Attention:  President

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 


22.                                 GOVERNING LAW; CONSENT TO JURISDICTION;
SERVICE OF PROCESS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF
CONFLICT OF LAWS.  EACH OF THE COMPANY AND THE INDEMNITEE HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE AND THE COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE STATE OF DELAWARE (THE “DELAWARE COURTS”) FOR ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY (AND AGREES NOT TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN
SUCH COURTS), WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT
THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
EACH OF THE PARTIES HERETO AGREES, (A) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE
SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN
AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL
PROCESS, AND (B) THAT SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH PARTY BY
PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE UNITED
STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE.  SERVICE MADE
PURSUANT TO (A) OR (B) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF
SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.  FOR PURPOSES OF
IMPLEMENTING THE PARTIES’ AGREEMENT TO APPOINT AND MAINTAIN AN AGENT FOR SERVICE
OF PROCESS IN THE STATE OF DELAWARE, EACH SUCH PARTY DOES HEREBY APPOINT
CORPORATION SERVICE COMPANY, 2711 CENTERVILLE ROAD SUITE 400, WILMINGTON, NEW
CASTLE COUNTY, DELAWARE 19808, AS SUCH AGENT AND EACH SUCH PARTY HEREBY AGREES
TO COMPLETE ALL ACTIONS NECESSARY FOR SUCH APPOINTMENT.


 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

NEUROMETRIX, INC.

 

 

 

 

 

By:

/s/ Shai N. Gozani, M.D., Ph.D.

 

Name:

Shai N. Gozani, M.D., Ph.D.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

/s/ Krishnamurthy Balachandran

 

Krishnamurthy Balachandran

 

10

--------------------------------------------------------------------------------
